LOWELL, District Judge.
This vessel was forfeited to the United States for illegal importation of cocaine and intoxicating liquor. There are several claimants, including the United States of America, to the proceeds in the registry arising from the sale of the vessel. I rule that the materialmen and those advancing money or furnishing services have a right to this fund prior to the claim of the United States. The St. Jago de Cuba, 9 Wheat. 409, 6 L. Ed. 122; North American Commercial Co. v. U. S., 81 Fed. 748, 26 C. C. A. 591.
It is admitted that Capt. Hammett should receive $50 for the use of his chronometer. This sum I allow. I refuse him any further compensation. The Nebraska, 75 Fed. 598, 21 C. C. A. 448. While it is true that under certain circumstances a master is given a lien when the owner is on board, as he was in the case at bar, I do not think that the present case is one where an exception to the general rule should be made.
 Certain claims for nonmaritime services or expenses are refused. These include a claim by the immigration commissioner for expenses in deporting aliens who were wrongfully brought over on the vessel, aand also a claim of the New Bedford Storage Warehouse Company for the rent of a hall. The other claims for services, advances, or supplies will be allowed in the reverse order of their rendition. Hughes, Admiralty (2d Ed.) p. 391.
I am in doubt as to the dates of the furnishing by the other claimants of their services, advances, or supplies. The case may1 be sent to a master to determine the priorities of the remaining claimants.